Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species 1: FIGS. 1-6
Species 2: FIGS: 7-16
The species are independent or distinct because they include patentably distinct and mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different species require searches in different subclasses, along with unique text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ben Imhoff on 29 July 2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-16 and 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 and 28-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27 the claim as a whole is indefinite, as the claim further limits the orthodontic bracket but contains details towards the fingers, projections and channel which is part of the debonding tool. Therefore, it is unclear what is required of the bracket and the tool under the system.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 , 8-9, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machata (US 2009/0042164).
Regarding claims 1-6, 8-9, 14, and 16, Machata discloses a debonding tool for removal of orthodontic brackets (functionally capable of removing circular orthodontic brackets), the debonding tool comprising: a handle (26/20); an arm (12) extending from the handle; first and second opposed fingers operable between an open position (shown in FIG. 1) and a closed position (shown in FIG. 3-4); and a collar (13/23) translatable along the arm and operable to effect relative movement between the first and second opposed fingers between the open and closed positions (as threads 18/22 tighten); (claim 2) wherein in the closed position the first and second opposed fingers are closer together compared to the first and second opposed fingers in the open position (as shown in FIGS. 3-4); (claim 3) wherein the first and second opposed fingers define a channel (17) therebetween, the channel configured to receive an orthodontic bracket therein (functionally capable of receiving a circular orthodontic bracket as such is sized to receive orthodontic components); (claim 4) wherein the collar comprises a bore and the arm is received within the bore of the collar (12 fits through the bore); (claim 5) wherein the arm (12) comprises a barrel (12 forms a barrel) comprises exterior threads (18) and the bore of the collar comprises threads (22), where the arm and the collar are threadingly engaged to move the first and second opposed fingers between the open and closed positions (as 18/22 are threaded 16 moves to close, par. 25); (claim 6) wherein the arm comprises an angled flange at a transition between the barrel and the first and second opposed fingers and the bore of the collar comprises an interior chamfer, wherein engagement between the angled flange and the interior chamfer moves the first and second opposed finger between the open and closed positions (see figure below, fig. 5);

    PNG
    media_image1.png
    702
    746
    media_image1.png
    Greyscale

(claim 8) further comprising a keyhole (17) separating the first and second opposed fingers, the keyhole comprising an eye through the barrel and a slot extending from the eye to the channel (see figure below); (claim 9) further comprising a slot that extends from the channel to separate the first finger from the second finger (see figure below); (claim 14) wherein the handle and the collar further each comprise a textured surface (23 is textured on the collar and 26 on the handle); (claim 16) wherein the second finger is connected to the collar and the second finger moves with the translation of the collar relative to the first finger between the open and closed positions (both fingers move relative to one another and are connected to the collar, the claim does not require that the first finger also can’t move relative at the same time). 

    PNG
    media_image2.png
    782
    632
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Machata (US 2009/0042164).
Regarding claim 7, Machata discloses the claimed invention substantially as claimed as set forth above.
Machata teaches an angled flange and angled interior chamfer as shown in FIG. 5 but fails to teach wherein an angle of the angled flange relative to the axis of the arm is greater than an angle of the interior chamfer relative to the axis of the arm.
However, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the chamfer flange connection relative to one another as such is a result effective variable i.e. the greater or less the angle the greater or less the force applied therebetween for the purpose of providing an effective force relationship to grasp an item with the tool as required for the application. See MPEP 2144.05.
Claim(s) 1,  15, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary (US 5062793) in view of Machata (US 2009/0042164).
Regarding claims 1, 15, 21-24 and 27, Cleary discloses (claims 1/21/22) a debonding tool in FIGS. 1-7 for removal of orthodontic brackets, the debonding tool comprising: a handle (16) an arm (14) extending form the handle, the arm comprising a bend such that (claim 15/21) a portion of the arm extends perpendicular to the handle (shown to be perpendicularly angled), the portion of the arm terminating in a tip comprising first and second opposing fingers (30 two shown), the first and second opposed fingers separated by a keyhole (see figure below) with an eye (see figure below) within a barrel of the arm and a slot (see figure below) extending from the eye between first and second opposed fingers, wherein each of the first and second opposed fingers terminate in at least one projection (35/36 are projections) and defining a channel between the projections of the first and second opposed fingers, the channel configured to receive an orthodontic bracket therein (as shown in FIGS. 6-7); (claim 27) a bracket bonding pad (45) and wherein the first and second opposed fingers each comprise at least one projection defining the channel (see figure below); wherein the projections further comprise a shelf (formed by curves of 35) that extends from the channel in a direction in to the projection, wherein the shelves define portion of the channel configured to receive the bonding pad therein (shown in FIG. 7).
    PNG
    media_image3.png
    324
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    324
    812
    media_image4.png
    Greyscale

Cleary fail(s) to teach a collar with a bore, the arm received within the bore and interior threads of the bore threadingly engage exterior threads of the barrel to translate the collar relative to the arm; wherein an interior chamfer of the bore engages an angled flange of the arm as the collar translates along the arm to move the first and second opposed fingers between open and closed positions; (claim 23) wherein the arm comprises a barrel comprising exterior threads and the collar comprises a bore comprising interior threads and the arm is coaxially received within the bore of the collar, and the collar comprises a bore and the arm and the collar are threadingly engaged to move the first and second opposed fingers between the open and closed position; (claim 24) wherein the arm comprises an angled flange at a transition between the barrel and the first and second opposed fingers and the bore of the collar comprises an interior chamfer, wherein engagement between the angled flange and the interior chamfer moves the first and second opposed fingers between the open and closed positions. 
However, Machata discloses a debonding tool for removal of orthodontic brackets (functionally capable of removing circular orthodontic brackets), the debonding tool comprising: a handle (26/20); an arm (12) extending from the handle; first and second opposed fingers operable between an open position (shown in FIG. 1) and a closed position (shown in FIG. 3-4); and a collar (13/23) translatable along the arm and operable to effect relative movement between the first and second opposed fingers between the open and closed positions (as threads 18/22 tighten); wherein in the closed position the first and second opposed fingers are closer together compared to the first and second opposed fingers in the open position (as shown in FIGS. 3-4); wherein the first and second opposed fingers define a channel (17) therebetween, the channel configured to receive an orthodontic bracket therein (functionally capable of receiving a circular orthodontic bracket as such is sized to receive orthodontic components); wherein the collar comprises a bore and the arm is received within the bore of the collar (12 fits through the bore); wherein the arm (12) comprises a barrel (12 forms a barrel) comprises exterior threads (18) and the bore of the collar comprises threads (22), where the arm and the collar are threadingly engaged to move the first and second opposed fingers between the open and closed positions (as 18/22 are threaded 16 moves to close); wherein the arm comprises an angled flange at a transition between the barrel and the first and second opposed fingers and the bore of the collar comprises an interior chamfer, wherein engagement between the angled flange and the interior chamfer moves the first and second opposed finger between the open and closed positions (see figure below)

    PNG
    media_image5.png
    918
    975
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cleary, by requiring a collar with a bore, the arm received within the bore and interior threads of the bore threadingly engage exterior threads of the barrel to translate the collar relative to the arm; wherein an interior chamfer of the bore engages an angled flange of the arm as the collar translates along the arm to move the first and second opposed fingers between open and closed positions; (claim 23) wherein the arm comprises a barrel comprising exterior threads and the collar comprises a bore comprising interior threads and the arm is coaxially received within the bore of the collar, and the collar comprises a bore and the arm and the collar are threadingly engaged to move the first and second opposed fingers between the open and closed position; (claim 24) wherein the arm comprises an angled flange at a transition between the barrel and the first and second opposed fingers and the bore of the collar comprises an interior chamfer, wherein engagement between the angled flange and the interior chamfer moves the first and second opposed fingers between the open and closed positions, as taught by Machata, for the purpose of switching one known grasping/closing mechanism as a reversal of parts for another to provide a more secure grip so as the threads are less likely to slip and accidentally release.
Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Machata (US 2009/0042164) in view of Hart (US 7,670,140).
Regarding claims 10-13, Machata discloses (claim 10) wherein the first and second opposed fingers each terminate in a projection, wherein the projection of the respective first and second opposed fingers defines the channel (see figure below); (claim 11) wherein in the open position, the first and second opposed fingers are parallel (16 are parallel relative to one another);  (claim 12) wherein the first and second opposed fingers are coaxial to the arm (see figure below); (claim 13) wherein the first and second opposed fingers each comprise a groove that separates projections on a respective finger of the first and second opposed fingers (see figure below).

    PNG
    media_image6.png
    1206
    975
    media_image6.png
    Greyscale

Machata fails to teach wherein each first and second opposed fingers each terminate in a plurality of projections.
However, Hart teaches two opposed fingers (12/14) which terminate in two projections each (at 25/24 as shown in FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Machata, by requiring wherein each first and second opposed fingers each terminate in a plurality of projections, as taught by Hart, for the purpose of providing a corresponding shape to grasp a desired object.  
Allowable Subject Matter
Claims 7 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         
/HEIDI M EIDE/               Primary Examiner, Art Unit 3772                                                                                                                                                                                        
7/29/2022